Citation Nr: 0014229	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obsessive 
compulsive traits.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a mid-back 
disorder.  

5.  Entitlement to service connection for elevated 
cholesterol levels.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1977 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  

The RO's March 1998 rating decision granted service 
connection for numerous disorders and assigned each of those 
disorders a disability evaluation.  The same decision denied 
service connection for other claimed conditions.  The 
veteran's notice of disagreement, received in June 1998, 
disputed the disability evaluations assigned by the RO to 
some of the disorders and disputed the denial of service 
connection for some of the claimed conditions.  In August 
1998, the veteran was sent a statement of the case (SOC), 
along with notification of his appellate rights, pertaining 
to issues the veteran disputed in his June 1998 notice of 
disagreement.  The VA received the veteran's substantive 
appeal, VA Form 9, in October 1998, in which he referred only 
to the denial of service connection for chronic obsessive 
compulsive traits, low back pain, neck disorder, mid-back 
disorder, and high cholesterol, which were all among the 
issues addressed in the August 1998 SOC.  These are the only 
issues currently on appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (1999).  
See also April 2000 Informal Hearing Presentation, filed by 
the veteran's representative (identifying the five issues 
referred to above as those currently on appeal).

The veteran requested he be afforded a hearing at the RO 
before a Member of the Board.  By VA letter dated in late 
October 1998, he was informed that he had been put on the 
list of persons wishing to appear before the traveling 
section of the Board.  In early November 1998, the veteran 
informed the VA that, rather than having the hearing before a 
Member of the Board, he rather would have a hearing at the RO 
before a hearing officer.  The hearing was scheduled for late 
November 1998, but the veteran requested it be rescheduled.  
VA letter notified him that the hearing was rescheduled for 
mid-January 1999; however, he failed to report to the 
hearing.  The hearing notification letter was not returned to 
the RO by the U.S. Postal Service as undeliverable, and he 
has not requested that the hearing be rescheduled.  Under 
these circumstances, the hearing request is deemed withdrawn, 
and the Board will consider the claims on the basis of the 
current record.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
acquired psychiatric disability for which service connection 
may be granted.  

2.  There is no competent medical evidence of a current 
disorder manifested by low back pain.  

3.  There is no competent medical evidence of a current 
disorder manifested by neck pain. 

4.  There is no competent medical evidence of a current 
disorder manifested by mid-back pain. 

5.  There is no competent medical evidence of any underlying 
disorder causing or resulting in hypercholesterolemia.  



CONCLUSIONS OF LAW

1.  The claim for service connection for obsessive-compulsive 
traits is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim for service connection for a neck disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).  

4.  The claim for service connection for mid-back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).  

5.  The claim for service connection for elevated cholesterol 
levels is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of well-grounded claims 
for service connection.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has the condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

I.  Obsessive Compulsive Traits

The veteran served on active duty for twenty years.  His 
service medical records show no complaints or symptomatology 
associated with an acquired neurosis or psychosis, other than 
being seen on one occasion in January 1996 for severe 
anxiousness and insomnia for a week and a half.  His 
anxiousness and insomnia were attributed to a break-up with 
his fiancée.  At the time, the diagnosis was situational 
anxiety.  His separation medical examination report contains 
no indication of complaints or history of a psychiatric 
nature, nor was any noted. 

Post-service, the report of the veteran's October 1997 VA 
psychiatric examination notes complaints of him feeling 
somewhat anxious and tense.  He related that he had been told 
that he had "obsessive-compulsive features."  He stated 
that he was a perfectionist and required everything to be 
"just right."  The examiner noted that the veteran did not 
describe any real rituals that he must perform nor was there 
evidence of any other compulsive behavior.  No chronic, 
acquired psychiatric disability was diagnosed; rather, the 
diagnosis was obsessive compulsive traits.  

Under the circumstances, there is no competent medical 
evidence of a current acquired psychiatric disability for 
which service connection may be granted.  An obsessive-
compulsive trait is a personality disorder and, as such, is 
not a disease within the meaning of applicable legislation.  
See 38 C.F.R. § 3.303(c).  

In the absence of a current psychiatric disability for which 
service connection may be granted (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

II.  Low Back Disorder

The veteran asserts that he experiences low back pain ever 
since he fell from a tank while on active duty in the early 
1980's.  His service medical records show that in August 1980 
he was involved in a fight in which he sustained superficial 
lacerations on his back, which were subsequently consistently 
noted as having been well healed.  In October 1993, he was 
seen for complaints of low back pain after twisting his back 
while lift a toolbox.  The diagnosis was muscle strain.  He 
was again seen for low back pain in August 1995, which was 
diagnosed as probably mechanical.  In April 1996, his low 
back "popped" while lifting a heavy box.  The diagnosis was 
acute lumbar strain.  In May 1996, again he was seen for 
complaints of chronic low back pain.  The report of his 
separation physical examination found no underlying pathology 
for his complaints of low back pain.  At the time, physical 
examination of his spine noted that it was normal.  X-rays 
taken of his back revealed no abnormality.  

Post-service, the report of the veteran's October 1997 VA 
examination notes that he related he had fallen from a tank 
in 1983 injuring his back and that he has experienced off-
and-on low back pain ever since that incident.  On 
examination, he had full range of motion of the dorsolumbar 
spine in all planes without significant pain.  The deep 
tendon reflexes were bilaterally equal.  Straight leg raising 
was negative.  No paravertebral atrophy or spasm was noted.  
An X-ray taken of the low back revealed no abnormality.  On 
completion of the examination, the examiner had found no back 
disorder.  

In analyzing the claim for service connection for low back 
disorder, the Board notes that, despite the veteran's 
complaints of low back pain, there is no competent medical 
evidence of any current low back disability, i.e., underlying 
pathology, to account for those complaints of pain.  On 
medical evaluation, his low back was noted as normal.  In the 
absence of competent medical evidence of a current back 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim.  See Brammer, 3 
Vet. App. at 225. 

III.  Neck Disorder

On review of the veteran's service medical records, there 
only is one occasion, in May 1996, where he was seen for 
complaints of neck pain.  At that time, he noted that he had 
been experiencing the pain, off and on, for about four years; 
however, the medical records do not show any other 
symptomatology or complaints of such pain.  On separation 
from service, his neck was found to be normal and an X-ray 
taken of his cervical spine was negative for any abnormality.  

The report of the veteran's October 1997 VA examination notes 
various physical complaints, but contains no complaints 
pertaining to his neck or history thereof.  His neck was 
found to be normal on physical examination.  

In this case, there is no competent medical evidence of any 
underlying neck pathology to account for the veteran's 
current complaints of neck pain.  Without such evidence (and, 
if so, evidence of a nexus between a current neck disability 
and service), there can be no plausible claim.  See Brammer, 
3 Vet. App. at 225.  

IV.  Mid-Back Disorder

The veteran contends that he also injured his mid-back when 
fell from the tank in 1983.  His service medical records do 
not reflect any complaints or symptomatology associated with 
his mid-back.  On separation from active duty, his medical 
evaluation report notes that his spine was normal.  Likewise, 
an X-ray taken of his thoracic spine revealed no abnormality.  

On VA examination in October 1997, his medical report notes 
he related his mid-back has hurt since his fall from a tank 
in 1983.  On examination, there was full range of motion of 
his dorsolumbar spine in all planes without significant pain.  
No paravertebral atrophy or spasm was noted.  

In the veteran's case, there is no competent medical evidence 
of underlying pathology associated with the veteran's 
complaints of mid-back pain.  Without medical evidence of 
underlying mid-back pathology (and, if so, of a nexus between 
such pathology and service), there is no plausible claim.  
See Brammer, 2 Vet. App. at 144.  

V.  High Cholesterol

Beginning in December 1988, the veteran's medical records 
reflect cholesterol readings ranging from the high 200's 
mg/dl to the low 500's mg/dl.  In service, he was diagnosed 
with familial hypercholesterolemia and placed on prescription 
medication to lower his cholesterol count.  In December 1992, 
on follow-up for further testing of the veteran's cholesterol 
levels, an examiner noted that the veteran's stress test, 
electrocardio gram, liver function test and eye test results 
were all within normal limits.  In November 1995, he was 
referred for hypercholesterolemia, which had not responded to 
a variety of lipids lowering agents.  At the time, he 
reported that he had not been "religiously taking his 
medicines daily" in the past, but had been taking his 
medication during the past month.  The diagnosis was 
hypercholesterolemia.  Follow-up testing in February 1996 
revealed a cholesterol level of 199 mg/dl, and 274 mg/dl in 
June 1996.  The report of his retirement physical examination 
of April 1997 notes a cholesterol level of 226 mg/dl.  

Post-service, his October 1997 VA examination report notes a 
history of elevated cholesterol and prescription medication 
for cholesterol since 1985.  On examination, his blood 
pressure was 120/68 and cardiovascular system was normal.  
The diagnoses included elevated cholesterol.  

VA compensation is payable for a disease or injury which 
causes a disabling physical or mental limitation; however, 
even though the veteran has a long history of elevated 
cholesterol levels and has been taking prescription 
medication to control the level of cholesterol, there is no 
medical diagnosis of any underlying pathology resulting from 
or causing the elevated cholesterol levels.  
Hypercholesterolemia is not a disability for which benefits 
can be granted.  Elevated cholesterol levels are laboratory 
findings and, in the veteran's case, there is no medical 
opinion showing an etiological relationship between those 
elevated levels and any underlying pathology.  In the absence 
of competent evidence of a disability manifested by, or 
resulting in, elevated cholesterol levels (and, if so, of a 
nexus between such disability and service), there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225. 

VI.  Conclusion

The Board does not doubt the sincerity of the veteran's 
belief that he currently has a psychiatric disorder, a low 
back disorder, a neck disorder, a mid-back disorder, and 
elevated cholesterol levels, all related to his military 
service.  However, it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of the disability.  As the veteran is a 
lay person without medical training or expertise, he is not 
competent to render an opinion on a medical matter; hence, 
his contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, even 
accepting his assertions as to experiencing continuing 
symptoms as credible, there is no competent (i.e., medical) 
basis upon which to find any of the claims well grounded.  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran has 
not met his initial burden of submitting evidence of 
plausible claims for service connection for obsessive 
compulsive traits, low back disorder, neck disorder, mid-back 
disorder, and elevated cholesterol levels; hence, the claims 
must be denied as not well-grounded.  See 38 U.S.C.A. 
§ 5107(a).  The Board notes that, in the absence of well-
grounded claims, the VA is under no duty to assist the 
veteran in the development of the facts pertinent to any of 
the claims.  See Grivois, 6 Vet. App. at 140 (1994).  
Furthermore, the Board is not aware of the existence of any 
evidence that, if obtained, would render the claims well 
grounded.  See McKnight v. Gober, 131, F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The RO denied the veteran's claims on the same premise as the 
Board and also notified him in its August 1998 statement of 
the case of the requirement to submit well-grounded claims.  
Clearly, he is not prejudiced by the Board's decision to deny 
his claims on the same basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-93 (1993).  Furthermore, the Board finds that 
any duty to inform him of the basis for denial of each claim, 
and the evidence needed to support each claim, is met.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for obsessive compulsive traits is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for low back disorder is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for a neck disorder is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for a mid-back disorder is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for elevated cholesterol levels is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

